Case: 20-1202    Document: 89    Page: 1   Filed: 02/16/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

     HOME PRODUCTS INTERNATIONAL, INC.,
               Plaintiff-Appellee

    SINCE HARDWARE (GUANGZHOU) CO. LTD.,
                  Plaintiff

                            v.

                   UNITED STATES,
                   Defendant-Appellee

                            v.

                TARGET CORPORATION,
                     Movant-Appellant
                  ______________________

                        2020-1202
                  ______________________

    Appeal from the United States Court of International
 Trade in Nos. 1:07-cv-00123-LMG, 1:07-cv-00126-LMG,
 Senior Judge Leo M. Gordon.
                 ______________________

                Decided: February 16, 2021
                 ______________________

     FREDERICK LYLE IKENSON, Blank Rome LLP, Washing-
 ton, DC, for plaintiff-appellee. Also represented by
Case: 20-1202    Document: 89     Page: 2    Filed: 02/16/2021




2            HOME PRODUCTS INTERNATIONAL    v. UNITED STATES



 KIERSTAN LEE CARLSON.

      MICHAEL D. SNYDER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for defendant-appellee. Also represented by
 JEANNE DAVIDSON, JENNIFER B. DICKEY, PATRICIA M.
 MCCARTHY; SAAD YOUNUS CHALCHAL, Office of Chief Coun-
 sel for Trade Enforcement and Compliance, United States
 Department of Commerce, Washington, DC.

    PATRICK D. GILL, Sandler, Travis & Roserberg, P.A.,
 New York, NY, for movant-appellant. Also represented by
 WILLIAM MALONEY.
                 ______________________

    Before O’MALLEY, TARANTO, and STOLL, Circuit Judges.
 O’MALLEY, Circuit Judge.
     Target Corporation (“Target”) seeks appellate review of
 an order of the Court of International Trade (“CIT”). See
 Home Prod. Int’l, Inc. v. United States, 405 F. Supp.
 3d 1368 (Ct. Int’l Trade 2019). Because Target was not a
 party to the CIT action and has not preserved any argu-
 ment challenging the CIT’s denial of its motion to inter-
 vene, we dismiss Target’s nonparty appeal.
                       I. BACKGROUND
      In December 2016, after nearly ten years of litigation,
 the CIT entered a stipulated final judgment in this anti-
 dumping case. The judgment was agreed to by all parties
 to the action: Home Products International, Inc. (“Home
 Products”), Since Hardware (Guangzhou) Co., Ltd. (“Since
 Hardware”), and the United States. The judgment directed
 the United States Department of Commerce (“Commerce”)
 to: (1) set the final weighted-average dumping margin for
 ironing tables exported by Since Hardware at 72.29%; and
 (2) instruct United States Customs and Border Protection
 (“Customs”) to liquidate the entries at that rate.
Case: 20-1202    Document: 89     Page: 3    Filed: 02/16/2021




 HOME PRODUCTS INTERNATIONAL    v. UNITED STATES           3



 Commerce complied. Customs, however, erroneously liqui-
 dated ironing tables produced and exported by Since Hard-
 ware that entered between August 4, 2004, and July 31,
 2005—224 total entries—at the cash deposit rate of 9.47%,
 rather than the court-ordered rate.
     Home Products, a domestic producer of ironing boards
 and the petitioner for the imposition of antidumping du-
 ties, learned of Customs’ error in September 2017 and in-
 formed the government. The government promptly filed a
 status report with the CIT, advising of the error. The gov-
 ernment explained that, due to the controlling statutory
 scheme, Customs was powerless to correct its mistake and
 indicated that Customs would reliquidate if ordered to do
 so by the court. A few weeks later, on October 27, 2017, the
 CIT entered an order directing reliquidation of the errone-
 ously liquidated entries. No party to the CIT action op-
 posed the order.       Reliquidation was scheduled for
 November 17, 2017.
      On November 9, 2017, Target made its first appear-
 ance before the CIT. Target is the importer of forty of the
 erroneously liquidated entries and, as a result, paid mil-
 lions of dollars less in duties than contemplated by the
 CIT’s judgment. Hoping to avoid reliquidation, Target filed
 three motions: Motion to Intervene and Expedite; Motion
 for Expedited Stay of Implementation of [the October 27,
 2017 Order]; and Motion to Reconsider and Vacate the
 Court’s October 27, 2017 Order. On November 15, 2017,
 the CIT stayed implementation of the October 27, 2017 or-
 der. The stay remained in effect for twenty-three months.
     The CIT issued an Opinion and Order resolving Tar-
 get’s motions on September 27, 2019. Explaining that the
 intervention rules for trade actions are complex, the CIT
 declined to substantively resolve Target’s motion to inter-
 vene. The court instead relied on CIT Rule 71 as authority
 allowing it to consider, in the context of judgment enforce-
 ment proceedings, submissions made by interested
Case: 20-1202    Document: 89     Page: 4    Filed: 02/16/2021




4            HOME PRODUCTS INTERNATIONAL    v. UNITED STATES



 nonparties. That rule provides, “[w]hen an order grants
 relief for a nonparty or may be enforced against a nonparty,
 the procedure for enforcing the order is the same as for a
 party.” CIT Rule 71. After considering Target’s and the
 parties’ arguments, the CIT determined that it had author-
 ity to order reliquidation and vacated its November 15,
 2017 stay. Home Prod. Int’l, Inc., 405 F. Supp. 3d at 1378.
 The court denied Target’s motion to intervene as moot. Id.
      Target filed a notice of appeal with the CIT on Novem-
 ber 26, 2019. The notice characterized Target as a “Movant
 to Intervene.” Target’s Suppl. App. Exh. A. Target’s merits
 briefing before this court, however, hardly mentions its at-
 tempt to intervene. Its statement of the case notes that the
 CIT “denied as moot Target’s motion[] to intervene.” Tar-
 get’s Opening Br. 3. And Target mentions on the last page
 of its opening brief, without explanation or argument, that
 the CIT abused its discretion by denying intervention:
 “Certainly it was an abuse of discretion for the CIT to deny
 intervention to Target to protect its rights. That abuse of
 discretion is reviewable by this Court.” Id. at 27. Target’s
 reply brief does not reference or discuss intervention. See
 generally Target’s Reply Br.
     On December 21, 2020, we sua sponte sought supple-
 mental briefing from Target and the parties, asking for an
 explanation why this nonparty appeal should be allowed.
 We received those briefs on January 15, 2021.
                       II. DISCUSSION
     In the supplemental briefing, Target argues (1) that it
 has preserved a challenge to the CIT’s denial of the motion
 to intervene and (2) that it has a “unique interest” in the
 matter such that the ordinary rule against nonparty ap-
 peals should not apply. We address each argument in turn.
                             A.
     The rule that a would-be intervenor can appeal a deci-
 sion denying intervention is well established. See, e.g.,
Case: 20-1202    Document: 89      Page: 5    Filed: 02/16/2021




 HOME PRODUCTS INTERNATIONAL    v. UNITED STATES            5



 Wolfsen Land & Cattle Co. v. Pac. Coast Fed’n of Fisher-
 men’s Ass’ns, 695 F.3d 1310, 1314–15 (Fed. Cir. 2012). It
 is equally well settled, however, that “an issue not raised
 by an appellant in its opening brief . . . is waived.” Becton
 Dickinson & Co. v. C.R. Bard, Inc., 922 F.2d 792, 800 (Fed.
 Cir. 1990); see also SmithKline Beecham Corp. v. Apotex
 Corp., 439 F.3d 1312, 1319 (Fed. Cir. 2006) (“[A]rguments
 not raised in the opening brief are waived.”). Cursorily
 raised issues and undeveloped arguments fare no better.
 See SmithKline Beecham Corp., 439 F.3d at 1320; Fuji
 Photo Film Co. v. Jazz Photo Corp., 394 F.3d 1368, 1375 n.4
 (Fed. Cir. 2005); Graphic Controls Corp. v. Utah Med.
 Prod., Inc., 149 F.3d 1382, 1385 (Fed. Cir. 1998).
     As discussed, Target barely mentions its motion to in-
 tervene in its opening brief to this court. See Target’s
 Opening Br. 3, 15, 27. The first mention appears in Tar-
 get’s statement of the case and merely declares the fact of
 the CIT’s denial. Id. at 3. An additional mention appears
 on the last page of Target’s Argument section. Id. at 27.
 There, Target asserts, without elaboration, “[c]ertainly it
 was an abuse of discretion for the CIT to deny intervention
 to Target to protect its rights.” Id.
     Target argues that these references to the denial of the
 motion to intervene are sufficient to preserve a challenge
 to the CIT’s decision. Target’s Suppl. Br. 3–4. We disagree.
 Target’s right to intervene was seriously contested before
 the CIT. See J.A. 66–73 (Target’s memorandum of law in
 support of its motion to intervene); J.A. 128–33 (Home
 Product’s memorandum in opposition to Target’s motion to
 intervene); J.A. 315–17 (the government’s opposition to
 Target’s motion to intervene). In particular, the parties ar-
 gued that 28 U.S.C. § 2631(j)(1)(B), which limits interven-
 tion as a matter of right in antidumping cases to interested
 parties who participated in proceedings before Commerce,
 did not apply to Target—Target had not participated in any
 capacity prior to 2017. Given the nature and complexity of
 the arguments surrounding Target’s motion to intervene,
Case: 20-1202     Document: 89      Page: 6    Filed: 02/16/2021




6            HOME PRODUCTS INTERNATIONAL      v. UNITED STATES



 Target’s bald statement to us on appeal that the CIT “cer-
 tainly” abused its discretion is insufficient to preserve any
 argument on the issue.
                               B.
     Having found that Target has preserved no basis for us
 to deem it a party to the CIT action, we next turn to the
 question whether Target should be allowed to appeal as a
 nonparty. In all but the narrowest circumstances, “[t]he
 rule that only parties to a lawsuit, or those that properly
 become parties, may appeal an adverse judgment, is well
 settled.” Marino v. Ortiz, 484 U.S. 301, 304 (1988); see also
 Karcher v. May, 484 U.S. 72, 77 (1987) (“[O]ne who is not a
 party or has not been treated as a party to a judgment has
 no right to appeal therefrom.”); In re Leaf Tobacco Bd. of
 Trade of N.Y., 222 U.S. 578, 581 (1911) (“One who is not a
 party to a record and judgment is not entitled to appeal
 therefrom.”).
     The rule against nonparty appeals has some excep-
 tions. Most notably, exceptions to the party requirement
 arise in the class action context, where unnamed class
 members in a certified class would be bound by the judg-
 ment. See, e.g., Devlin v. Scardelletti, 536 U.S. 1, 14 (2002).
 Courts have also allowed nonparties to appeal, while
 stressing the exceptional nature of that result, in certain
 circumstances where the nonparty has a “sufficiently
 unique interest” in the matter. United States v. Osage
 Wind, LLC, 871 F.3d 1078, 1085–86 (10th Cir. 2017).
      Target and the government argue that Target should
 fall into the “unique interest” exception to the rule against
 nonparty appeals. Target’s Suppl. Br. 6–8; Government’s
 Suppl. Br. 4–9. Target contends that, because it sought to
 intervene and participated before the CIT, it is not a mere
 “interloper to the appeal who sat on the sidelines in the
 lower courts.” Target’s Suppl. Br. 7. It further asserts that
 “it would be an incredible waste of resources to force Target
 to initiate a new action under 28 U.S.C. § 1581(a) so as to
Case: 20-1202     Document: 89     Page: 7    Filed: 02/16/2021




 HOME PRODUCTS INTERNATIONAL     v. UNITED STATES            7



 drag this case out for another four years.” Id. at 8. The
 government notes that the CIT itself recognized Target’s
 interest, as an importer of record, in the matter and argues
 that there is no clearly defined set of rules establishing who
 can appeal from a CIT reliquidation order. Government’s
 Suppl. Br. 5.
     In suggesting that this case qualifies as an exception to
 the strong rule against nonparty appeals, the government
 points to a Ninth Circuit formulation that a nonparty “will
 have standing to appeal [a] decision only in exceptional cir-
 cumstances when: (1) the party participated in the proceed-
 ings below; and (2) the equities favor hearing the appeal.”
 Citibank Int’l v. Collier-Traino, Inc., 809 F.2d 1438, 1441
 (9th Cir. 1987). That formulation, though mistakenly char-
 acterizing the issue as one of “standing,” cf. Devlin, 536
 U.S. at 6–7 (distinguishing the issues), establishes neces-
 sary conditions, but does not elaborate on what concrete
 circumstances will suffice. The Fifth Circuit has used lan-
 guage similar to the Ninth’s, with the added consideration
 of whether the nonparty has a personal stake in the out-
 come and an added warning that the exception does not
 mean that “parties will be given a free pass to avoid com-
 plying with the rules of intervention.” S.E.C. v. Forex Asset
 Mgmt. LLC, 242 F.3d 325, 329–30 (5th Cir. 2001).
     The Seventh Circuit and the Third Circuit have elabo-
 rated on an aspect of the issue that is significant to this
 case. They have stressed the importance of whether the
 nonparty seeking appeal has an alternative route to re-
 dress its grievance. See, e.g., S.E.C. v. Enter. Tr. Co., 559
 F.3d 649, 651 (7th Cir. 2009) (discussing certain cases
 where other circuits have allowed a nonparty appeal and
 concluding: “What these situations have in common is that
 the judicial decision concludes the rights of the affected
 person, who cannot litigate the issue in some other fo-
 rum.”); Nat’l Football League Players’ Concussion Injury
 Litig., 923 F.3d 96, 106 n.7 (3d Cir. 2019) (“The equities
 favor allowing the appeal because the [nonparties] have no
Case: 20-1202    Document: 89      Page: 8    Filed: 02/16/2021




8            HOME PRODUCTS INTERNATIONAL     v. UNITED STATES



 way to challenge the District Court’s orders, which affected
 their rights, apart from appealing here.”).
     We need not decide here whether a nonparty can ever
 appeal in a case where the would-be appellant has another,
 statutorily prescribed, path to resolve its complaint. We,
 instead, apply relevant factors gleaned from our sister cir-
 cuits’ case law to the facts of this case and determine that
 Target’s appeal should be dismissed. Those factors are:
 (1) whether the nonparty participated in the proceedings
 below; (2) whether the nonparty has a personal stake in the
 outcome; (3) whether the equities favor hearing the appeal;
 and (4) whether the nonparty has an alternative path to
 appellate review of the decision.
      Applying those factors to this case, there can be no de-
 bate that Target participated in the proceeding before the
 CIT, albeit belatedly. It filed several motions and the CIT
 expressly considered Target’s arguments pursuant to CIT
 Rule 71. There is also no question that Target has a per-
 sonal stake in this case. The CIT’s reliquidation order
 caused Target to pay significantly higher duties on the sub-
 ject entries. But the last two factors clearly cut the other
 way.
      We find that the equities do not favor Target’s request
 for exceptional treatment. When evaluating the balance of
 equities, courts have considered, inter alia, whether the
 nonparty appeal will frustrate another legal principle. See
 Walker v. City of Mesquite, 858 F.2d 1071, 1074 (5th Cir.
 1988) (in the class action context, allowing nonnamed class
 members appeal rights could frustrate the purpose of Fed-
 eral Rule of Civil Procedure 23). And courts have ex-
 pressed serious concerns about the prospect of nonparty
 appeals hindering the purposes and requirements of inter-
 vention. See Forex Asset Mgmt., 242 F.3d at 330; cf. Osage
 Wind, 871 F.3d at 1086 (a nonparty seeking to appeal must
 “demonstrate cause for why he did not or could not inter-
 vene in the proceedings below”). Notably, in U.S. ex rel.
Case: 20-1202    Document: 89      Page: 9    Filed: 02/16/2021




 HOME PRODUCTS INTERNATIONAL    v. UNITED STATES            9



 Eisenstein v. City of New York, 556 U.S. 928, 933 (2009),
 the Supreme Court rejected an argument (in the qui tam
 context) for disregarding the distinction between parties
 and nonparties, concluding that “intervention is the requi-
 site method for a nonparty to become a party to a lawsuit.”
      Target’s nonparty appeal is in tension with the ordi-
 nary process of intervention. Here, Target began to follow
 the required procedure before the CIT by moving to inter-
 vene, but then deviated from the normal path by choosing
 not to contest on appeal the CIT’s denial of its motion. As
 noted, Target presents us with no argument on the propri-
 ety of its request to intervene. Had Target argued that it
 should have been allowed to intervene, regardless of our
 resolution of that issue, we would be in a position to confi-
 dently conclude that Target’s nonparty appeal does not
 frustrate the principles and procedures underlying inter-
 vention. Instead, Target effectively asks that we ignore
 that it sought intervention and skip directly to considering
 this case as a nonparty appeal. We decline to do so. To
 ensure that the exceptions to the rule against nonparty ap-
 peals remain narrow, we conclude that equity required
 Target, whose motion to intervene was denied, to appeal
 and contest the denial of intervention. As Target failed to
 follow that procedure and does not meaningfully defend
 that choice, we conclude that the equities do not favor al-
 lowing Target’s nonparty appeal. 1
     Finally, it is undisputed that Target has another, stat-
 utorily prescribed, path to redress its grievance without re-
 sort to a nonparty appeal. Target has, in fact, followed that


     1    It is unclear, moreover, whether the equities favor
 making exceptions for a nonparty who received a windfall
 from Customs’ failure to properly implement a court order,
 so that it may contest correction of that error through a
 procedurally improper route. We need not reach this ques-
 tion in light of Target’s procedural errors.
Case: 20-1202    Document: 89      Page: 10    Filed: 02/16/2021




 10          HOME PRODUCTS INTERNATIONAL      v. UNITED STATES



 path. Upon reliquidation of the subject entries, Target pro-
 tested Customs’ actions pursuant to 19 U.S.C. § 1514. Tar-
 get’s Opening Br. 20. If Customs denies Target’s protest,
 Target will be able to commence an action in the CIT chal-
 lenging that decision. See 28 U.S.C. §§ 1581(a), 2637(a).
 And, if the CIT resolves that case adversely to Target, Tar-
 get, as a party to the CIT action, will be able to seek review
 in this court. See 28 U.S.C. § 1295(a)(5).
      Target contends that requiring it to continue down that
 path will be a waste of resources, given the amount of time
 the proceeding will take and the fact that it “is inevitable a
 new case will land right back with this Court.” Target’s
 Suppl. Br. 8. While we recognize some inefficiency in that
 process, it is a problem of Target’s own creation. Target,
 although a nonparty, chose to involve itself at the tail-end
 of this CIT proceeding. Its involvement resulted in an ad-
 ditional two years of litigation before the CIT and over a
 year pending appeal in this court. Had Target chosen to
 follow the procedure prescribed by statute, such that reliq-
 uidation would have occurred in November 2017, Target
 may well have reached the point of appeal in its own case.
 Target’s choice to risk a dead-end road, rather than follow
 the clear path laid out by statute, does not create an excep-
 tional circumstance warranting nonparty appeal.
                       III. CONCLUSION
     That Target and the government would like us to re-
 view the substance of this appeal now is not enough to over-
 come the strong presumption against nonparty appeals.
 Target has not established exceptional circumstances indi-
 cating the propriety of a nonparty appeal in this case. Ac-
 cordingly, we dismiss.
                        DISMISSED
                            COSTS
      Costs to Home Products International, Inc.